           Case 1:18-cr-10445-WGY Document 65 Filed 12/11/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                             )
UNITED STATES OF AMERICA                     )
                                             )
                       v.                    )        Criminal No. 18-10445-WGY
                                             )
MATTHEW LEDVINA,                             )
                            Defendant.       )
                                             )

MOTION FOR ORDER OF RESTITUTION AND ENTRY OF AMENDED JUDGMENT
                           (Assented-to)

       The United States of America, by its attorney, Andrew E. Lelling, United States Attorney

for the District of Massachusetts, with the assent of the defendant Matthew Ledvina (the

“Defendant”), respectfully requests that the Court enter an order directing $1,908,583.26 in

restitution be paid by the Defendant, jointly and severally, with Morrie Tobin and Milan Patel,

defendants in case number 18-10444-NMG, to the victims identified by the United States in

Exhibit 1, attached hereto. The government further requests that the Court enter an amended

judgment incorporating $1,908,583.26 in restitution to be paid by the Defendant, jointly and

severally, with Morrie Tobin and Milan Patel, defendants in case number 18-10444-NMG.

       In support thereof, the United States relies on the Order of the Court on December 10,

2020, issued after a status conference, see Docket No. 64; the United States’ Status Report on

Restitution filed on December 4, 2020, see Docket No. 62; and docket entry number 132 in 18-

10444-NMG, reflecting a status conference on restitution in that case was held on December 8,

2020 and that restitution shall be joint and several.1 The government requests that the attached


       1
          As noted in prior filings, in United States v. Tobin, the court ordered a forfeiture money
judgment in the amount of $4 million, which has been paid. See 18-cr-10444-NMG (Docket
Nos. 43, 90). The U.S. Attorney’s Office intends to recommend to the Department of Justice’s
Money Laundering and Asset Recovery Section that the money paid towards forfeiture be
applied, in whole or in part, towards any restitution ordered in the this matter and 18-cr-10444.
          Case 1:18-cr-10445-WGY Document 65 Filed 12/11/20 Page 2 of 2




victim list, which lists the victims by a victim identification number, be incorporated with the

amended judgment. The government will provide the Clerk of Court with a list with victim

names, addresses, and loss amounts.

        WHEREFORE, the United States, with the assent of the Defendant, respectfully requests

that the Court order the Defendant to pay $1,908,583.26 in restitution, jointly and severally, with

Morrie Tobin and Milan Patel, defendants in case number 18-10444-NMG, to the victims

identified on Exhibit 1, and enter an amended judgment incorporating said restitution and the

attached victim list.

                                                     Respectfully submitted,

                                                     ANDREW E. LELLING
                                                     United States Attorney

                                             By:     /s/Carol E. Head
                                                     CAROL E. HEAD
                                                     JAMES R. DRABICK
                                                     Assistant United States Attorneys
                                                     U.S. Attorney=s Office
                                                     1 Courthouse Way, Suite 9200
                                                     Boston, MA 02210
                                                     (617) 748-3100
Dated: December 11, 2020                             carol.head@usdoj.gov




                                                2
